MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       Aug 14 2019, 7:32 am
regarded as precedent or cited before any
                                                                                 CLERK
court except for the purpose of establishing                                 Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jay A. Rigdon                                            Curtis T. Hill, Jr.
Warsaw, Indiana                                          Attorney General of Indiana
                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steven R. Bean,                                          August 14, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-650
        v.                                               Appeal from the Kosciusko
                                                         Superior Court
State of Indiana,                                        The Honorable David C. Cates,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         43D01-9512-CF-294



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-650 | August 14, 2019                       Page 1 of 7
                                             Case Summary
[1]   Steven R. Bean (“Bean”) appeals from the trial court’s revocation of a portion

      of his previously-revoked sentence after Bean admitted a probation violation.

      We affirm.


                                                     Issue
[2]   The issue on appeal is whether the trial court erred in revoking a ten-year

      portion of Bean’s previously-suspended sentence for Bean’s commission of a

      misdemeanor offense while he was on probation.


                                                     Facts
[3]   In December 1995, the State charged Bean with attempted murder, a Class A

      felony (“Count I”); the State subsequently amended the charging information to

      include a count of burglary causing serious bodily injury, a Class A felony

      (“Count II”). On November 21, 1996, the trial court sentenced Bean, pursuant

      to a plea agreement, as follows: Count I, thirty years executed; and Count II,

      fifty years, suspended to probation. The trial court ordered the sentences to be

      served consecutively. In October 2001, the trial court modified Bean’s

      sentences to concurrent sentences and revised Bean’s sentence on Count II as




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-650 | August 14, 2019   Page 2 of 7
      follows: fifty years, with twenty years executed and thirty years suspended to

      probation. 1


[4]   On March 26, 2009, Bean was released to parole and probation. The trial

      court’s order “specifying conditions of probation” provided in part: “If at any

      time during your probation you fail to comply with the following Court

      conditions, your probation may be revoked.” Appellant’s App. Vol. III p. 101.

      Among the stated conditions of probation were requirements that Bean: (1)

      “shall report to [his] Probation Officer as directed”; and (2) “will obey all laws

      of the City, County, State, and Federal Government.” Id. at 102.


[5]   In February 2017, the State charged Bean with four counts of conversion, Class

      A misdemeanors, and four counts of unauthorized entry of a motor vehicle,

      Class B misdemeanors. On April 18, 2017, Bean pleaded guilty to conversion,

      a Class A misdemeanor, and unauthorized entry of a motor vehicle, a Class B

      misdemeanor. 2 Bean was sentenced to ten days executed and 355 days

      suspended to probation on Count I; and sixty days executed and 120 days

      “suspended with [Bean] to be placed on formal probation for a period of 365

      days [on Count II], consecutive to Count I.” Id. at 122. The State did not

      pursue revocation of Bean’s previously-suspended sentence.




      1
        Bean’s suspended sentence was misstated in an apparent error on the judgment of conviction; however, the
      trial court’s order “specifying conditions of probation” provides that, on March 19, 2009, Bean was placed on
      probation for thirty years, from March 16, 2009 to March 15, 2039. Appellant’s App. Vol. III p. 101.
      2
          The State dismissed the remaining counts.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-650 | August 14, 2019                    Page 3 of 7
[6]   On November 26, 2018, Bean approached A.A., who “was walking to school”

      and, “holding a one hundred ($100) dollar bill in his hand[,]” Bean stated, “‘get

      in, and we can f****.’” Id. at 149 (quotations added). Bean was arrested for

      promoting prostitution, a Level 5 felony, and making an unlawful proposition,

      a Class A misdemeanor. On December 21, 2018, the State filed an amended

      petition of probation violation and cited Bean’s recent arrest and his failure to

      report to the probation department in October and November 2018.


[7]   On January 17, 2019, Bean admitted, in open court, that he made an unlawful

      proposition to A.A. and, thereby, violated his probation. On February 21,

      2019, the trial court revoked Bean’s previously-suspended sentence and ordered

      Bean to serve ten years “of the suspended portion of the sentence [ ] entered

      November 21, 1996[.]” Id. at 153. Bean now appeals.


                                                  Analysis
[8]   Bean argues that the trial court abused its discretion in revoking a ten-year

      portion of his previously-suspended sentence for his commission of a

      misdemeanor offense. We review the trial court’s decision to revoke probation

      for an abuse of discretion. Crump v. State, 740 N.E.2d 564, 573 (Ind. Ct. App.

      2000), trans. denied. An abuse of discretion occurs if the trial court’s decision is

      against the logic and effect of the facts and circumstances before the court.

      Brattain v. State, 777 N.E.2d 774, 776 (Ind. Ct. App. 2002).


[9]   Indiana Code Section 35-38-2-3(g) provides that the trial court may take one of

      the following three actions if the court finds the person “violated a condition”

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-650 | August 14, 2019   Page 4 of 7
       of probation: “(1) continue the person on probation, with or without modifying

       or enlarging the conditions; (2) extend the person’s probationary period for not

       more than one (1) year beyond the original probationary period; or (3) order

       execution of the sentence that was suspended at the time of initial sentencing.”


[10]   The violation of a single condition of probation is sufficient to permit a trial

       court to revoke probation. See, e.g., Smith v. State, 727 N.E.2d 763, 766 (Ind. Ct.

       App. 2000). Generally speaking, as long as the trial court follows the

       procedures outlined in Indiana Code Section 35-38-2-3, the court may properly

       order execution of a suspended sentence. Crump, 740 N.E.2d at 573; see also

       Pugh v. State, 819 N.E.2d 375, 375-76 (Ind. 2004) (holding that “when a trial

       court revokes a defendant’s probation, it may order less than the entire amount

       of the sentence originally suspended”).


[11]   As we have previously found:


               [T]he granting of a conditional liberty is a favor and not a right.
               When a trial court grants a defendant probation in lieu of an
               executed sentence, the trial court is taking many aspects of the
               defendant’s character into account. When the defendant
               commits a crime or violates a term of the probation, the trial
               court should be able to weigh that violation in its reevaluation of
               whether the defendant should be or should have been granted
               probation. . . . Once a defendant has been sentenced, the court
               may revoke or modify probation, upon a proper showing of a
               violation, at any time before the completion of the probationary
               period.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-650 | August 14, 2019   Page 5 of 7
       Pugh v. State, 804 N.E.2d 202, 204 (Ind. Ct. App. 2004), vacated in part by Pugh v.

       State, 819 N.E.2d 375, 375-76 (Ind. 2004) (internal citations and footnote

       omitted).


[12]   In Pugh v. State, 819 N.E.2d 375, 375-76 (Ind. 2004), our Supreme Court

       summarily affirmed our opinion upholding the trial court’s decision to revoke

       Pugh’s previously-suspended sentence; however, the Supreme Court vacated

       part of our opinion in which we held that the trial court must order the entire

       amount of the sentence originally suspended it if revokes a defendant’s

       probation. Id. at 376. The Pugh Court held, rather, that “when a trial court

       revokes a defendant’s probation, it may order [the defendant to serve] less than

       the entire amount of the sentence originally suspended.” Id. at 375.


[13]   The record here reveals that, in April 2017—eight years after Bean was released

       to parole and probation—he pleaded guilty to conversion, a Class A

       misdemeanor, and unauthorized entry of a motor vehicle, a Class B

       misdemeanor and, thereby, violated his probation. Although Bean was

       certainly eligible for revocation of his previously-suspended sentence, the State

       did not pursue that penalty. Subsequently, in January 2019, when Bean

       admitted to another probation violation—this time, for making an unlawful

       proposition—the State invoked Indiana Code Section 35-38-2-3(g)(3) and

       petitioned the trial court to “order execution of the sentence that was suspended




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-650 | August 14, 2019   Page 6 of 7
       at the time of initial sentencing.” The trial court ordered Bean to serve ten

       years of his previously-suspended sentence, and we find no abuse of discretion. 3


                                                    Conclusion
[14]   The trial court did not abuse its discretion in ordering Bean to serve a portion of

       his previously-suspended sentence. We affirm.


[15]   Affirmed.


       Crone, J., and Bradford, J., concur.




       3
         Bean’s claim that his probation violation was for a minor offense and, therefore, did not warrant revocation
       of his previously-suspended sentence is unavailing. See Pugh, 804 N.E.2d at 203 (finding no abuse of
       discretion from the trial court’s order that defendant serve two years of her previously-suspended sentence
       where, as defendant argued, “her only probation violation was consuming alcohol”).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-650 | August 14, 2019                     Page 7 of 7